TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00324-CV



Sharon Ann Ferrel, Appellant

v.


Paul A. Ferrel, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. C2000-824A, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING 



PER CURIAM
	Appellant Sharon Ann Ferrel has filed a motion to dismiss her appeal.  Accordingly,
we dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).  

Before Justices Kidd, B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   August 30, 2001
Do Not Publish